DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         CEDRICK L. JONES,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2901

                              [April 30, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No. 50-2019-CA-
010242-XXXX-MB.

  Cedrick L. Jones, Florida City, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Richard Valuntas,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.